 


109 HR 2858 IH: Higher Education for Freedom Act
U.S. House of Representatives
2005-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2858 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2005 
Mr. Petri introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To establish and strengthen postsecondary programs and courses in the subjects of traditional American history, free institutions, and Western civilization, available to students preparing to teach these subjects, and to other students. 
 
 
1.Short titleThis Act may be cited as the Higher Education for Freedom Act. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Given the increased threat to American ideals in the trying times in which we live, it is important to preserve and defend our common heritage of freedom and civilization and to ensure that future generations of Americans understand the importance of traditional American history and the principles of free government on which this Nation was founded in order to provide the basic knowledge that is essential to full and informed participation in civic life and to the larger vibrancy of the American experiment in self-government, binding together a diverse people into a single Nation with a common purpose. 
(2)However, despite its importance, most of the Nation’s colleges and universities no longer require United States history or systematic study of Western civilization and free institutions as a prerequisite to graduation. 
(3)In addition, too many of our Nation’s elementary and secondary school history teachers lack the training necessary to effectively teach these subjects, due largely to the inadequacy of their teacher preparation. 
(4)Distinguished historians and intellectuals fear that without a common civic memory and a common understanding of the remarkable individuals, events, and ideals that have shaped our Nation and its free institutions, the people in the United States risk losing much of what it means to be an American, as well as the ability to fulfill the fundamental responsibilities of citizens in a democracy. 
(b)PurposesThe purposes of this Act are to promote and sustain postsecondary academic centers, institutes, and programs that offer undergraduate and graduate courses, support research, sponsor lectures, seminars, and conferences, and develop teaching materials, for the purpose of developing and imparting a knowledge of traditional American history, the American founding, and the history and nature of, and threats to, free institutions, or of the nature, history and achievements of western civilization, particularly for— 
(1)undergraduate students who are enrolled in teacher education programs, who may consider becoming school teachers, or who wish to enhance their civic competence; 
(2)elementary, middle, and secondary school teachers in need of additional training in order to effectively teach in these subject areas; and 
(3)graduate students and postsecondary faculty who wish to teach about these subject areas with greater knowledge and effectiveness. 
3.DefinitionsFor purposes of this Act: 
(1)Eligible institutionThe term eligible institution means— 
(A)an institution of higher education; 
(B)a specific program within an institution of higher education; and 
(C)a non-profit history or academic organization associated with higher education whose mission is consistent with the purposes of this Act. 
(2)Free institutionThe term free institution means an institution that emerged out of Western Civilization, such as democracy, constitutional government, individual rights, market economics, religious freedom and tolerance, and freedom of thought and inquiry. 
(3)Institution of higher educationThe term institution of higher education has the same meaning given that term under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(4)SecretaryThe term Secretary means the Secretary of Education. 
(5)Traditional American historyThe term traditional American history means— 
(A)the significant constitutional, political, intellectual, economic, and foreign policy trends and issues that have shaped the course of American history; and 
(B)the key episodes, turning points, and leading figures involved in the constitutional, political, intellectual, diplomatic, and economic history of the United States. 
4.Grants to eligible institutions 
(a)In generalFrom amounts appropriated to carry out this act, the secretary shall award grants, on a competitive basis, to eligible institutions, which grants shall be used for— 
(1)history teacher preparation initiatives, that— 
(A)stress content mastery in traditional American history and the principles on which the American political system is based, including the history and philosophy of free institutions, and the study of Western civilization; and 
(B)provide for grantees to carry out research, planning, and coordination activities devoted to the purposes of this Act; and 
(2)strengthening postsecondary programs in fields related to the American founding, free institutions, and western civilization, particularly through— 
(A)the design and implementation of courses, lecture series and symposia, the development and publication of instructional materials, and the development of new, and supporting of existing, academic centers; 
(B)research supporting the development of relevant course materials; 
(C)the support of faculty teaching in undergraduate and graduate programs; and 
(D)the support of graduate and postgraduate fellowships and courses for scholars related to such fields. 
(b)Selection criteriaIn selecting eligible institutions for grants under this section for any fiscal year, the Secretary shall establish criteria by regulation, which shall, at a minimum, consider the education value and relevance of the institution’s programming to carrying out the purposes of this Act and the expertise of key personnel in the area of traditional American history and the principles on which the American political system is based, including the political and intellectual history and philosophy of free institutions, the American Founding, and other key events that have contributed to American freedom, and the study of Western civilization. 
(c)Grant applicationAn eligible institution that desires to receive a grant under this Act shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may prescribe by regulation. 
(d)Grant reviewThe Secretary shall establish procedures for reviewing and evaluating grants made under this Act. 
(e)Grant awards 
(1)Maximum and minimum grantsThe Secretary shall award each grant under this Act in an amount that is not less than $400,000 and not more than $6,000,000. 
(2)ExceptionA subgrant made by an eligible institution under this Act to another eligible institution shall not be subject to the minimum amount specified in paragraph (1). 
(f)Multiple awardsFor the purposes of this Act, the Secretary may award more than 1 grant to an eligible institution. 
(g)SubgrantsAn eligible institution may use grant funds provided under this Act to award subgrants to other eligible institutions at the discretion of, and subject to the oversight of, the Secretary. 
5.Authorization of appropriationsFor the purpose of carrying out this Act, there are authorized to be appropriated— 
(1)$140,000,000 for fiscal year 2006; and 
(2)such sums as may be necessary for each of the succeeding 5 fiscal years. 
 
